Appeal from an order of the Supreme Court, Jefferson County (Joseph D. McGuire, J.), entered September 26, 2007. The order, insofar as appealed from, denied the motion of defendants for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, P.J., Centra, Peradotto, Sconiers and Pine, JJ.